Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of prior to a program operation of a portion of the storage media or after a read failure of the portion requiring an outer code,  determining an erase fail bits metric for the portion of the storage media; comparing the erase fail bits metric for the portion to a pre-determined erase fail bits threshold; and upon determining that the erase fail bits metric for the portion exceeds a predefined erase fail bits threshold, detecting a permanent failure in the portion of the storage media of the solid-state storage device causing weak erase failure mode, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “storage device,” “medium,” “a memory,” “processing device,” “controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of the claim(s) encompasses a user determining, prior to a program operation of a portion of the storage media or after a read failure of the portion requiring an outer code, an erase fail bits metric for the portion of the storage media, “comparing” in the context of the claim(s) encompasses the user comparing the erase fail bits metric for the portion to a pre-determined erase fail bits threshold, “detecting” in the context of the claim(s) encompasses the user detecting a permanent failure in the portion of the storage media of the solid-state storage device causing weak erase failure mode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “storage device,” “medium,” “a memory,” “processing device,” “controller,” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “storage device,” “medium,” “a memory,” “processing device,” “controller” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15, 17, 19, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 11, 17 recites the limitation " pre-determined." It is not clear what happens after the comparing. 
Claim(s) 5, 15 recites the limitation " a predefined erase fail bits threshold."  It is lack of antecedent basis for this limitation in the claim(s). There is/are not “a first device” being claimed in claim(s) 33; so, not clear what the claimed limitation is referring to. It is suggested that the limitation “the hardware component” is recited in the claim(s).
Claim(s) 6-9, 15 recites the limitation "predefined erase fail bits threshold."  There is insufficient antecedent basis for this limitation in the claim(s). More than one “predefined erase fail bits threshold" is being claimed separately in claims 1, 5, 11, 15; so, not clear which one the claimed limitation is referring to.

Response to Remarks
The amendments overcome the objections/rejections to the claim(s) under informalities, 101 software per se.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the rejections under 101, the Remarks state, “the claims are directed to the practical application of a methodology for a controller of a solid-state storage device to detect and mitigate weak erase failures,” “that the claimed methodologies for a controller of a solid-state storage device to detect and mitigate weak erase failures represent inventive concepts, as evidenced by the indication of Allowable Subject Matter in the Office Action. Accordingly, claims 1, 11, and 17, as amended, are “not directed to an abstract idea within the meaning of Alice” but are rather “directed to a specific improvement to the way [controllers of solid-state storage devices] operate” (Enfish), and recite eligible subject matter under 35 U.S.C. § 101.” However, the examiner respectfully disagrees. Detecting and mitigating weak erase failures in claims 1, 11, and 17 cannot be a practical application without reciting solutions. A bare assertion of an improvement without the detail necessary is not a practical application. In addition, the controller of a solid-state storage device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113